DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 8 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 8, representative of claim 15 is directed towards a method (an algorithm stored on a device), which is a statutory category of invention. Although, claim 8 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 8 recites receiving rules to be considered for allocation of seats to passenger(s) in a vehicle wherein attributes like weight, preference of the passenger will be considered, and by following rule conditions, seats will be allocated to the passengers, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of 
This judicial exception is not integrated into a practical application because, in particular, the claim recites receiving, by a processor (primary device), information like rules, attributes of passengers from secondary devices, primary device performing analysis of the received attributes in view of the received rules allocating seats in a vehicle to a passenger.  The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, using a machine learning model to compute a score amounts to insignificant extra-solution activity, because the machine learning model is a static model executing on the processor such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements in no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The additional element of using a machine learning model to compute a score was considered insignificant extra-solution activity in Step 2A, prong 2. Reevaluation here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.

As for dependent claims 12 and 18,  these claims recite limitations that further define the same abstract idea using particular type of data for performing analysis. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 13 and 19, these claims recite limitations that further define the same abstract idea of performing analysis of data in view of rules and allocating seat of a vehicle to a passenger, that further define the same abstract idea noted in claim 8. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 14 and 20, claimed invention recite limitations that further define the same abstract idea of performing analysis of data in view of rules and allocating seat of a vehicle to additional passengers, that further define the same abstract idea noted in claim 8. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 – 12 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable Fuscone et al. US Publication 2020/0370986 in view of Stefani US Publication 2004/0226996 and Nasr et al. US Publication 2012/0022901 and Sebastian Raschka published article “Predictive modeling, supervised machine learning and pattern classification”.

Regarding claims 8-10 and 15-17, Fuscone teaches system and method for allocating at least a portion of the passengers and/or crew members seats according
to the effect of passenger and/or crew member's positions on the aircraft on centre of gravity position, comprising: 
a processor (Fuscone, a programmed computer arranged to allocate passengers and crew members seats according to the effect of passenger and crew members positions on the aircraft on ( e.g. longitudinal) centre of gravity position) [Fuscone, 0018]; and 
a memory storing one or more instructions which, when executed by the processor (Fuscone, a programmed computer arranged to allocate passengers and crew members seats according to the effect of passenger and crew members positions on the aircraft on ( e.g. longitudinal) centre of gravity position) [Fuscone, 0018], performs an operation comprising: 
receiving, by an application executing on a processor, a plurality of rules associated with a first seat of a plurality of seats in a mass-transit vehicle (Viscone, allocating at least a portion of the passengers and/or crew members seats according to the effect of passenger and/or crew member's positions on the aircraft on centre of gravity position) [Viscone, 0017], wherein the mass-transit vehicle comprises one of (i) an airplane, (ii) a bus, and  (iii) a train (Viscone, the aircraft type (e.g. Boeing B777®) and the manufacturer’s fuel consumption data for that type) [Viscone, 0087[; 
Viscone does not explicitly teach determining a plurality of physical attributes for a first passenger based on data received from plurality of data sources. However, Stefani teaches system and method for real-time, automatic and highly accurate systems and methods that measure individual passengers and luggage weight to be used for calculating an aircraft's weight and balance [Stefani, 0009]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Viscone by adopting teachings of Stefani to meet requirements of FAA advisory e.g., AC 120-27C, which is used by most airlines require the airlines to use estimated passenger and/or passenger baggage weights.
Fuscone in view of Stefani teaches system and method further comprising:
determining a plurality of physical attributes for a first passenger, of a plurality of passengers, based on data describing the first passenger received from a plurality of data sources (Stefani teaches system and method for real-time, automatic and highly accurate systems and methods that measure individual passengers and luggage weight to be used for calculating an aircraft's weight and balance) [Stefani, 0009],
wherein a first physical attribute of the plurality of physical attributes is received from a physical attribute service via a network, wherein the physical attribute service determines the first physical attribute based on an analysis of an image of the first passenger received from at least one of the plurality of data sources (Stefani, the weight and balance system provides a weight determiner, such as, ; 
Fuscone in view of Stefani does not explicitly recite determining non-physical attributes based on received data. However, Nasr teaches system and method for assignment of seats in the airline context. Nasr teaches a customer mood score can be based on operational or service events such as problems recently experienced by that passenger. For example, a passenger who is taking a later flight because of overbooking or because airline delays caused him to miss an earlier flight might receive priority over a passenger who has not experienced such delays [Nasr, 0027]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Fuscone in view of Stefani by adopting teachings of Nasr to minimize sub-optimal experience for passengers.
Fuscone in view of Stefani and Nasr teaches system and method further comprising:
determining a plurality of non-physical attributes for the first passenger based on the received data describing the first passenger, wherein the non-physical attributes comprise: (i) emotions expressed by the first passenger, (ii) sentiment expressed by the first passenger, (iii) a preference of the first passenger, and (iv) a personality trait of the passenger (Nasr, In the airline context, this might include the assignment of seats to customers based upon their stated preferences or guaranteed amenities, as well as other rules, such as operational requirements, frequent flyer status, fare paid, etc.; A customer mood score can be based on operational or service events such as problems recently experienced by that passenger. For example, a passenger who is taking a later flight because of overbooking or , wherein a first non-physical attribute of the plurality of non-physical attributes is received from a non-physical attribute service via a network, wherein the non-physical attribute service determines the first non-physical attribute based on an analysis of: (i) blog posts generated by the first passenger, (ii) social media publications generated by the first passenger, and (iii) a profile of the first passenger received from the plurality of data sources (In the event a frequent flyer profile is used, the airline reservation system 330 may also interact with a frequent flyer database 360 in addition to the seating database 350) [Nasr, 0037]; 
determining that at least one of the plurality of physical attributes and the plurality of non-physical attributes of the first passenger satisfy each rule in the set of rules associated with the first seat (In the event a frequent flyer profile is used, the airline reservation system 330 may also interact with a frequent flyer database 360 in addition to the seating database 350) [Nasr, 0037]; 
Fuscone in view of Stefani and Nasr does not explicitly teach using Machine Learning model. However, Raschka teaches that predictive modeling is the general concept of building a model that is capable of making predictions. Typically, such a model includes a machine learning algorithm that learns certain properties from a training dataset in order to make those predictions [Raschka, page 2]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Fuscone in view of Stefani and Nasr by adopting teachings of Raschka to automate compliance of requirements of FAA advisory e.g., AC 120-27C.
Fuscone in view of Stefani, Nasr and Raschka teaches system and method further comprising:
computing, based on a machine learning (ML) model [Raschka, pages 2, 8] a score for the first passenger (Nasr, A customer mood score can be based on operational or service events such as problems recently experienced by that passenger. For example, a passenger who is taking a later flight because of overbooking or because airline delays caused him to miss an earlier flight might receive priority over a passenger who has not experienced such delays) [Nasr, 0027]; 
determining that the score exceeds a threshold score associated with the first seat (Nasr, A customer mood score can be based on operational or service events such as problems recently experienced by that passenger. For example, a passenger who is taking a later flight because of overbooking or because airline delays caused him to miss an earlier flight might receive priority over a passenger who has not experienced such delays) [Nasr, 0027]; and 
allocating, by the application, the first passenger to the first seat in the mass-transit vehicle (Nasr, In the airline context, this might include the assignment of seats to customers based upon their stated preferences or guaranteed amenities, as well as other rules, such as operational requirements, frequent flyer status, fare paid, etc.) [Nasr, 0010].

Regarding claim 11, Fuscone in view of Stefani, Nasr and Raschka teaches system and method further comprising: training the application to generate the ML model based on training data, wherein the ML model specifies a respective weight for the plurality of physical attributes and the plurality of non-physical attributes, wherein the application computes the score based on the weights specified in the ML model (Raschka, Predictive modeling is the general concept of building a model that is capable of making predictions. Typically, such a model includes a machine learning algorithm that learns certain properties from a training dataset in order to make those predictions) [Raschka, pages 2, 8].

Regarding claims 12 and 18, Fuscone in view of Stefani, Nasr and Raschka teaches system and method, wherein the score comprises a composite score, wherein the composite score (Raschka, prediction) [Raschka, page 14] is computed based on: (i) a physical attribute score computed based on the weights specified in the ML model and the plurality of determined physical attributes of the first passenger (Raschka, new data processed through classifier) [Raschka, page 14], (ii) a non-physical attribute score computed based on the weights specified in the ML model and the plurality of determined non-physical attributes of the first passenger (Raschka, new data processed through classifier) [Raschka, page 14].

    PNG
    media_image1.png
    484
    876
    media_image1.png
    Greyscale



Claims 13 – 14 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable Fuscone et al. US Publication 2020/0370986 in view of Stefani US Publication 2004/0226996 and Nasr et al. US Publication 2012/0022901, Sebastian Raschka published article “Predictive modeling, supervised machine learning and pattern classification” and And Keith Kravitz published article “Grand Canyon Helicopter Tour Review - Weight Limit Fees & Window Seats”.

Regarding claims 13 and 19, Fuscone in view of Stefani, Nasr and Raschka teaches system and method further comprising: 
computing a respective score for each of the plurality of passengers based on the ML model and a respective plurality of physical and non-physical attributes of each passenger (Raschka, new data processed through classifier) [Raschka, page 14]; 
generating an ordered list of the plurality of passengers ranked based on the computed score for each passenger (Nasr, Then, instead of ( or in addition to) presenting the actual seat map to a customer, the customer can be presented with a list of choices for the type of seat he would prefer) [Nasr, 0019]; and 
Fuscone in view of Stefani, Nasr and Raschka does not explicitly teach allocating each of the plurality of passengers based on certain ordered list. However, Kravitz teaches helicopter seating is assigned according to the weight of all passengers. It's done at the last minute (literally on the tarmac) and it's handled like this, so as to distribute weight equally about the cabin, and there is no guarantee that you’’ll get a window seat (e.g. seat of your preference), and seating will be assigned at the time of check-in [Kravitz, page 2]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Fuscone in view of Stefani, Nasr and Raschka by adopting teachings of Kravitz and allocate seats to keep the aircraft in balance.
Fuscone in view of Stefani, Nasr, Raschka and Kravitz teaches system and method further comprising:
allocating each of the plurality of passengers to a respective seat in the vehicle based on the ordered list of passengers (Kravitz, helicopter seating is assigned according to the weight of all passengers. It's done at the last minute (literally on the tarmac) and it's handled like this, so as to distribute weight equally about the cabin, and there is no guarantee that you’’ll get a window seat (e.g. seat of your preference), and seating will be assigned at the time of check-in) [Kravitz, page 2].

Regarding claims 14 and 20, (for additional passengers) Fuscone in view of Stefani, Nasr, Raschka and Kravitz teaches system and method further comprising: 
determining a plurality of physical attributes for a second passenger, of the plurality of passengers, based on data describing the second passenger received from the plurality of data sources (Stefani teaches system and method for real-time, automatic and highly accurate systems and methods that measure individual passengers and luggage weight to be used for calculating an aircraft's weight and balance) [Stefani, 0009]; 
determining a plurality of non-physical attributes for the second passenger based on the received data describing the first passenger (Nasr, In the airline context, this might include the assignment of seats to customers based upon their stated preferences or guaranteed amenities, as well as other rules, such as operational requirements, frequent flyer status, fare paid, etc.; A customer mood score can be based on operational or service events such as problems recently experienced by that passenger. For example, a passenger who is taking a later flight because of overbooking or because airline delays caused him to miss an earlier flight might receive priority over a passenger who has not experienced such delays) [Nasr, 0010, 0027]; 
determining that at least one of the plurality of physical attributes and the plurality of non-physical attributes of the second passenger violate at least one rule associated with a second seat in the vehicle Kravitz teaches helicopter seating is assigned according to the weight of all passengers. It's done at the last minute (literally on the tarmac) and it's handled like this, so as to distribute weight equally about the cabin, and there is no guarantee that you’’ll get a window seat (e.g. seat of your preference), and seating will be assigned at the time of check-in) [Kravitz, page 2]; 
denoting, in a record stored in a memory, that the second seat in the vehicle is unavailable to the second passenger based on the violation of the at least one rule associated with the second seat Kravitz teaches helicopter seating is assigned according to the weight of all passengers. It's done at the last minute (literally on the tarmac) and it's handled like this, so as to distribute weight equally about the cabin, and there is no guarantee that you’’ll get a window seat (e.g. seat of your preference), and seating will be assigned at the time of check-in) [Kravitz, page 2]; and 
allocating the second passenger to a third seat in the vehicle Kravitz teaches helicopter seating is assigned according to the weight of all passengers. It's done at the last minute (literally on the tarmac) and it's handled like this, so as to distribute weight equally about the cabin, and there is no guarantee that you’’ll get a window seat (e.g. seat of your preference), and seating will be assigned at the time of check-in) [Kravitz, page 2].


Conclusion

Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

November 3, 2021